Citation Nr: 1430640	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

This matter was previously before the Board in September 2012, when the Board remanded the claim for additional development.  The Veteran's claim has been returned to the Board for appellate review.  


FINDING OF FACT

The evidence in this case is in equipoise as to whether the Veteran's current skin disability, diagnosed as dermatitis and chronic skin lesions, is related to the Veteran's active duty.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, a skin disability, diagnosed as dermatitis and chronic skin lesions, is the result of his active service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this decision, the Board grants service connection for dermatitis and skin lesions.  This award represents a grant of the issue on appeal.  Therefore, VA's duty to notify and assist is rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the Board's directives in the September 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

Throughout the pendency of the appeal, and specifically in the May 2011 informal conference report, the Veteran asserted that he has experienced skin rash, itches and sores since he received ant bites during active service in Vietnam.  In the May 2010 original claim, the Veteran also asserted that his skin condition may be due to exposure to Agent Orange.  

The Veteran satisfies the existence of the present disability standard with regard to his skin disability.  A March 2010 VA treatment record diagnosed the Veteran with dermatitis and possible neurodermatitis.  A diagnosis of dermatitis was also provided in a May 2010 VA skin examination report.  A May 2011 private treatment record documented a skin lesion of the right shoulder and further noted acute epidermal ulceration and necrosis accompanied by moderate acute inflammation in the necrosis epidermis and the surrounding intradermal vessels.  The same May 2011 private treatment record also noted a clinical history of a pruritic chronic skin rash.  Another May 2011 private treatment record assessed the condition as chronic skin lesions with an unknown cause.  Thus, the Board finds that a current disability, best characterized as dermatitis and chronic skin lesions, has been demonstrated.  The question remaining for consideration is whether the Veteran's current disability of dermatitis and chronic skin lesions is related to service.

A review of the Veteran's DD Form 214 shows that the Veteran served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  However, dermatitis and chronic skin lesions are not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e) (2013).  In addition, the Veteran does not contend, nor does the evidence of record reflect, that he has been diagnosed with chloracne, other acneform disease consistent with chloracne or with porphyria cutanea tarda.  Thus, the presumption afforded under 38 C.F.R. § 3.309(e) cannot provide the basis for a grant of service connection. 

However, the evidence of record supports a finding that the Veteran sustained symptoms of skin problems while in service.  Specifically, an August 1966 service treatment record documented that the Veteran had small bumps under the armpits.  An October 1966 service treatment diagnosed the Veteran with a fungal infection of the groin.  In the March 2011 notice of disagreement, the Veteran reported that he was bitten in November 1966 by a large number of red ants, subsequently became very ill and was flown to Long Benh for medical care.  In July 2011, the RO made a formal finding that such clinical records were unavailable.  Nevertheless, as described above, the Veteran's service records demonstrate service during the Vietnam Era.  This supports his statements that he was bitten by red ants in Vietnam.  The Board finds no reason to doubt the credibility of the statements from the Veteran regarding his recollection of ant bites during service.  Thus, the element of an in-service injury or disease is met.

In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  At the August 1967 separation examination, the Veteran did not indicate the existence of any skin conditions.   However, the Veteran described, in the March 2011 notice of disagreement, that he may not have reported the skin condition during his separation examination because he wanted to get home after spending 13 months in Vietnam.  Moreover, in the March 2011 notice of disagreement, the Veteran further stated he experienced skin problems, which continue to this date, which first manifested while in Vietnam, after being bitten by red ants.  The Veteran further reported that he sought treatment following separation from service, but because the doctor was unable to treat it, he never sought treatment again.  In a May 2011 informal conference report, the Veteran stated he developed scars and a rash during service after being bitten by red ants and that the resulting symptoms have continued until the present.  Thus, the Veteran has consistently stated that he has skin problems during and since service.  The Veteran is competent to testify as to observable symptoms such as itching, skin rash and sores, because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his skin condition to be credible and they are accorded significant evidentiary weight.

The May 2010 VA skin examiner opined that the Veteran's current skin disability was less likely as not caused by or a result of the in-service groin infection because the separation history and physical examination were negative for problems referable to the skin.  The May 2010 VA examiner further noted that the Veteran never had an evaluation for a skin condition.  The May 2010 VA skin examiner also noted the Veteran's skin condition was not consistent with chloracne or porphyria cutanea tarda.  An October 2012 VA skin examination report provided a similar rationale, which noted that the Veteran's exit examination does not document skin problems, and stated there was no objective records of treatment for skin problems prior to 2010 nor was there objective evidence supporting a chronic continuous condition since separation from the military.  However, both the May 2010 and October 2012 VA examiners do not address the Veteran's contentions of symptoms since the ant bites during service.  Moreover, the October 2012 VA examiner explicitly states the Veteran's statements regarding the red ant bites during service are accepted; however, the rationale provided by the VA examiner clearly discounts such statements.  Thus, the May 2010 and October 2012 examination reports are of little evidentiary value because the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Therefore, the Veteran's credible statements, as to the onset of his skin condition are sufficient to outweigh the opinion of the May 2010 and October 2012 VA examination reports and establish a nexus between the Veteran's skin disability and service.

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection [,] must be considered on the basis of . . . all pertinent medical and lay evidence"; see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

In light of above, the Board concludes that the evidence of record is at least in equipoise concerning whether the Veteran's current skin disability is related to his active duty.  Accordingly, the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for a skin disability, diagnosed as dermatitis and chronic skin lesions.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a skin disability, diagnosed as dermatitis and chronic skin lesions, is granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


